Henderson, S.
In this accounting proceeding objection is made by the four children of the decedent.to the claim of the widow, administratrix, that a number of bonds set forth in Schedule A of the account are the property of the estate. They are bonds of two personal loan companies, some of which were originally issued to the decedent individually. All thus issued were later transferred by the decedent to himself “ in trust for ” the objectants. Each of the other bonds appear to have been issued to the decedent “ in trust for ” one or more of the objectants. It does not appear that the objectants were ever informed that their father desired them to have these bonds. The decedent never parted with possession of any of them, and upon his death they were found in his safe deposit box and were removed by the administratrix. Upon the foregoing facts, was there a valid declaration of trust in favor of the objectants? The affirmative act of the decedent in transferring the bonds from himself individually and his acceptance of them as trustee is consistent only with an intention on the part of the decedent to create a trust. By those acts he constituted himself a trustee, and the execution of the trust was complete. The fact that the decedent used the interest for himself and kept the cestuis que trustent in ignorance of the trust is immaterial.. An intention on his part to use the corpus of the trust at some time would not change the legal effect. (Martin v. Funk, 75 N. Y. 134; Matter of Totten, 179 id. 112; Matter of Brown, 252 id. 366.) I find that the bonds in question are the property of the respective object-ants named upon each bond as the beneficiary. The administratrix will be directed to deliver the bonds to the objectants. Settle decision and decree accordingly.